Citation Nr: 1329900	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  07-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include a rash of the feet and hands.

2.  Entitlement to an initial compensable evaluation prior to September 1, 2009 and in excess of 10 percent thereafter for stomach ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981 with subsequent service in the Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2005 rating decision denied entitlement to service connection for a skin disorder and the August 2009 rating decision granted service connection for ulcers and assigned a zero percent rating.  

During the pendency of the appeal, in a May 2010 rating decision, the RO assigned an increased evaluation of 10 percent effective September 1, 2009 for the Veteran's stomach ulcers.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing at the RO in Waco, Texas in January 2011.  This transcript has been associated with the file.

This case was previously brought before the Board in May 2011 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Skin Disorder

The Veteran was afforded a VA examination in July 2011 for his skin disorder claim.  This same examiner offered an addendum opinion in November 2011.  In the July 2011 examination report the examiner noted the Veteran had been treated in service for skin complains and post service for eczema of the hands and forearms.  He also noted the Veteran was prescribed topical cream for his skin conditions.  He diagnosed the Veteran with eczema and stated he could not relate the Veteran's condition to service without speculating.

However, in the November 2011 addendum opinion the examiner stated he could not find a reference to any skin problem in service.  He also opined that the Veteran had skin papules on his left hand and hyperpigmentation on his feet.  He stated there was no treatment for these conditions and they did not cause disability.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically the Court indicated that 'it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.'  Id.

In this case the Board finds the opinions are inadequate.  The Veteran should be afforded a new VA examination where the examiner reviews the claims file, to include the October 1979 reference to a leg rash and the VA treatment records noting a diagnosis of eczema and dermatitis.  The examiner should then offer an opinion whether it is at least as likely as not that these conditions, or any skin disorder, are related to service.  If the examiner cannot come to a conclusion, he or she should state why.

Stomach Ulcers

In considering whether an increased rating is warranted for the Veteran's ulcers, the Board has also considered whether an extraschedular evaluation is warranted.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In this case, the evidence reflects that the Veteran has testified and provided statements of his co-workers that his ulcers cause him to come into work late or miss work completely.  See e.g., June 2011 statements.  The Veteran has also testified that his ulcers affect his ability to work, even if he is able to get there.  See January 2011 Board hearing transcript.  As such, the Board finds that the extraschedular portion of Veteran's claim for an increased evaluation for her abdominal pain must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) .

Finally, subsequent to the issuance of the April 2012 supplemental statement of the case (SSOC), numerous VA medical treatment records were received.  This evidence is non-duplicative of the evidence already of record and relevant to the claims at hand.  The Veteran has not waived RO review of this evidence in adjudicating his claims.  As these recent treatment records have a bearing on the Veteran's claims, and are non-duplicative and relevant, an SSOC must be issued which takes this evidence into account.  38 C.F.R. §§ 19.37, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination at an appropriate location to determine whether he has a skin disorder, to include dermatitis or eczema, as the result of his military service.  The following considerations will govern the examination:

The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file and interviewing the Veteran, the examiner should offer an opinion whether it is at least as likely as not that the Veteran has any skin disorder that is related to service.  The examiner should note the October 1979 service treatment record referring to a leg rash and the Veteran's VA treatment records diagnosing dermatitis and eczema.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2. Submit the increased evaluation on an extraschedular basis for ulcers to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b).

3.  Next, ensure the opinions are responsive to this determinative issue of causation or provide sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims taking into account all evidence submitted since the April 2012 supplemental statement of the case.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


